Broyles, C. J.
1. The only question in this case is whether the defendant contracted with the plaintiff to do certain work on the residence of the latter. While the defendant and one Bobbitt testified that the contract was between the plaintiff and Bobbitt, and not between the plaintiff and the defendant, there was abundant circumstantial evidence which authorized the jury to disbelieve the testimony of Bobbitt and the defendant, and to find that the defendant and the plaintiff were the real parties to the contract, and that Bobbitt was only a nominal party and acted as the agent of the defendant in entering into the contract.
2. It not appearing to this court that the bill of exceptions was sued out for the purpose of delay only, the request of the defendant in error that lie be awarded damages is denied.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.